         Case 1:19-cv-00518-RP Document 73 Filed 08/12/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS


SERVICE LLOYDS INSURANCE                        §
COMPANY                                         §
                                                §
      Plaintiff,                                §
v.                                              §   CIVIL ACTION NO. 1:19-CV-518
                                                §
NORTH AMERICAN RISK                             §
SERVICES, INC.                                  §
                                                §
      Defendant/Third-Party Plaintiff,          §
                                                §
v.                                              §
                                                §
TEE & GEE GROUP, LLC;                           §
CORECARE MANAGEMENT; AND                        §
PRIME HEALTH SERVICES, INC.,                    §
                                                §
      Third-Party Defendants.                   §


                  NARS’ RESPONSE TO THIRD-PARTY
            DEFENDANT PRIME HEALTH’S MOTION TO COMPEL

      Defendant/Third-Party Plaintiff North American Risk Services, Inc. (“NARS”) files

this Response to Third-Party Defendant Prime Health Services, Inc.’s (“Prime”) Motion

to Compel, and would show as follows:

                                           1.

      NARS does not object to the relief requested in Prime’s motion – to have the

opportunity to depose NARS employee Tiffany Curry before presenting its corporate

representative for deposition. However, NARS does not want to alter the current agreed

corporate representative deposition schedule until this Court rules on CoreCare’s motion

to compel, which NARS opposes. Once this Court rules that CoreCare must present its

corporate representative as agreed, then NARS will agree to postpone the deposition of


                                           1
         Case 1:19-cv-00518-RP Document 73 Filed 08/12/20 Page 2 of 2




Prime’s corporate representative until after Ms. Curry is deposed. In fact, this is what

counsel for NARS informed counsel for Prime before Prime filed its motion, but

apparently Prime felt it necessary to proceed with its motion in any event.

                                         Respectfully submitted,

                                         WINGET, SPADAFORA &
                                         SCHWARTZBERG, LLP


                                         By:___/s/ Martin S. Schexnayder ___
                                              Martin S. Schexnayder
                                              State Bar No. 17745610
                                              Federal Bar 15146
                                              Two Riverway, Suite 725
                                              Houston, Texas 77056
                                              Telephone: 713-343-9200
                                              Facsimile: 713-343-9201
                                              Schexnayder.M@wssllp.com

                                         COUNSEL FOR DEFENDANT/THIRD-
                                         PARTY PLAINTIFF NORTH AMERICAN
                                         RISK SERVICES, INC.

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing instrument has
been duly and properly served upon all counsel herein on August 12, 2020, in accordance
with the Federal Rules of Civil Procedure.


                                                /s/ Martin S. Schexnayder
                                                Martin S. Schexnayder




                                            2
